                     Case 2:13-bk-17409-RK     Doc 193 Filed 10/14/20 Entered 10/14/20 12:01:16        Desc
                                                Main Document     Page 1 of 2


                      1   WILLIAM A. HANSSEN (Bar No. 110613)
                          william.hanssen@faegredrinker.com
                      2   RYAN M. SALZMAN (Bar No. 299923)
                          ryan.salzman@faegredrinker.com
                      3   FAEGRE DRINKER BIDDLE & REATH LLP
                          ryan.salzman@faegredrinker.com
                      4   1800 Century Park East, Suite 1500
                          Los Angeles, California 90067
                      5   Telephone: +1 310 203 4000
                          Facsimile: +1 310 229 1285
                      6
                          Attorneys for Defendant
                      7   FOREMOST GROUPS, INC.
                      8
                                               UNITED STATES BANKRUPTCY COURT
                      9
                                                 CENTRAL DISTRICT OF CALIFORNIA
                     10
                                                         LOS ANGELES DIVISION
                     11

                     12
                                                                         Case No. 2:13-bk-17409-RK
                     13
                          In re:                                         Chapter 7
                     14
                                                                         STIPULATION AND CONSENT
                     15   AYERS BATH (U.S.A.) CO., LTD.,                 ORDER ADJOURNING STATUS
                                                                         HEARING DATE FOR
                     16                                                  FOREMOST GROUPS, INC.’S
                                                     Debtor              RENEWED MOTION TO
                     17                                                  AMEND THE JUDGMENT OF
                                                                         THE BANKRUPTCY COURT TO
                     18                                                  ADD TANGSHAN AYERS BATH
                                                                         EQUIPMENT CO. LTD. AS
                     19                                                  JUDGMENT DEBTOR
                     20                                                  Docket No. 118
                     21

                     22
                                   The relief set forth on the following page, numbered two (2), is SO
                     23
                          ORDERED.
                     24

                     25

                     26

                     27

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP        STIPULATION & CONSENT ORDER ADJOURNING
                                                                                          CASE NO. 2:13-BK-17409-RK
  ATTORNEYS AT LAW        STATUS HEARING DATE
                     Case 2:13-bk-17409-RK     Doc 193 Filed 10/14/20 Entered 10/14/20 12:01:16       Desc
                                                Main Document     Page 2 of 2


                      1          WHEREAS, a status hearing on Foremost Groups, Inc.’s (“Foremost”)
                      2   Renewed Motion to Amend the Judgment of the Bankruptcy Court to Add
                      3   Tangshan Ayers Bath Equipment Co. Ltd. as Judgment Debtor [Docket No. 118]
                      4   (the “Motion”) was held on August 4, 2020, at 2:00 p.m.; and
                      5          WHEREAS, the parties are in the process of preparing the Pretrial
                      6   Stipulation and Order for the Court’s consideration; and
                      7          WHEREAS, the parties have conferred and agreed that the status hearing
                      8   shall be adjourned from October 28, 2020 at 1:30 p.m. to December 2, 2020 at 1:30
                      9   p.m.; and
                     10          NOW, THEREFORE, for good cause appearing, and upon consent of the
                     11   parties set forth below, it is hereby ORDERED:
                     12          The status hearing on the Motion shall be adjourned from October 28, 2020
                     13   at 1:30 p.m. to December 2, 2020 at 1:30 p.m., or as soon thereafter as counsel may
                     14   be heard.
                     15

                     16    The undersigned consent and
                     17
                           agree to entry of this Consent Order:

                     18
                           FAEGRE DRINKER BIDDLE &                       HAGENS BERMAN SOBOL
                     19
                           REATH LLP                                     SHAPIRO LLP
                     20
                           Attorneys for Foremost Groups, Inc.           Attorneys for Tangshan Ayers Bath
                     21
                                                                         Equipment Co., Ltd.
                     22

                     23
                           By:
                     24           Ryan M. Salzman                        By:
                                                                                Philip J. Graves
                     25

                     26

                     27

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP        STIPULATION & CONSENT ORDER ADJOURNING
                                                                   -2-                   CASE NO. 2:13-BK-17409-RK
  ATTORNEYS AT LAW        STATUS HEARING DATE
